IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

THOMAS W. HUSSEY,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-2658

UNIVERSITY OF FLORIDA
BOARD OF TRUSTEES, AS
THE PUBLIC BODY
CORPORATE OF UNIVERSITY
OF FLORIDA, THROUGH ITS
COLLEGE OF MEDICINE -
JACKSONVILLE,

      Appellee.

_____________________________/

Opinion filed September 27, 2017.

An appeal from an administrative order of the University of Florida, College of
Medicine - Jacksonville, Office of Educational Affairs.
Linda R. Edwards, M.D., Senior Associate for Educational Affairs, Designated
Institutional Official.

Richard F. Hussey, Fort Lauderdale, for Appellant.

Ryan R. Fuller and Thomas William Young, University of Florida, Office of the
General Counsel, Gainesville, for Appellee.


PER CURIAM.

      Appellant seeks review of a final administrative decision of the University of

Florida, College of Medicine – Jacksonville, to terminate him from its oral and
maxillofacial surgery residency program. This decision is reviewable by petition

for writ of certiorari filed with the appropriate circuit court. See Decker v.

University of West Fla., 85 So. 3d 571 (Fla. 1st DCA 2012) (holding that review of

quasi-judicial decision of administrative body not subject to the Administrative

Procedure Act is by petition for writ of certiorari to the circuit court).

      Appellant has initiated review by petition for writ of certiorari in the Eighth

Judicial Circuit in and for Alachua County. Review is pending in case number

2017 CA 2390. Accordingly, Appellee’s motion to dismiss, filed on July 25, 2017,

is granted, and this appeal is dismissed.

LEWIS, ROWE, and RAY, JJ., CONCUR.




                                            2